UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4566



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONY LAVERN EDWARDS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-02-374)


Submitted:   January 30, 2004          Decided:     February 13, 2004


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Michael
Francis Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tony Lavern Edwards appeals his convictions and sentence

following his guilty plea to violations of 21 U.S.C. § 841 (2000),

18 U.S.C. § 922(g)(1) (2000), and 18 U.S.C. § 924(a)(2) (2000).

Edwards’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967). Although counsel states there are

no meritorious issues for appeal, he argues the district court

abused    its   discretion       by   sentencing   Edwards   to    an   excessive

sentence of 130 months’ imprisonment.               Although informed of his

right to do so, Edwards did not file a pro se supplemental brief.

Counsel    also   filed      a    motion    for    leave   to     withdraw     from

representation, and Edwards filed a motion for substitution of

counsel.    In accordance with Anders, we have considered the brief

and examined the entire record for meritorious issues.                  Finding no

error, we affirm.

            It is well-settled that a sentence within the properly

calculated sentencing guidelines range is not appealable.                    United

States v. Jones, 18 F.3d 1145, 1151 (4th Cir. 1994) (holding

§ 3742(a) precludes a criminal defendant from seeking review of

court’s sentence anywhere within properly calculated sentencing

range); 18 U.S.C. § 3742(a) (2000).               Because Edwards’s 130-month

sentence falls within the properly calculated guidelines range of

120 to 150 months’ imprisonment, it is not reviewable on appeal.




                                        - 2 -
          In accordance with Anders, we have reviewed the entire

record in this case, including the Fed. R. Crim. P. 11 and

sentencing transcripts, and have found no meritorious issues for

appeal.   We therefore affirm Edwards’s convictions and sentence.

We deny the motions to withdraw and for substitution of counsel at

this time. This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court to withdraw from

representation at that time.   Counsel’s motion must state that a

copy thereof was served on Edwards.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -